RENDERED: APRIL 16, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals
                              NO. 2020-CA-0391-MR

WICKMAN CONSTRUCTION, INC.
AND CRAIG T. WICKMAN,
INDIVIDUALLY                                                         APPELLANTS


                  APPEAL FROM WARREN CIRCUIT COURT
v.               HONORABLE STEVE ALAN WILSON, JUDGE
                         ACTION NO. 18-CI-00043


SAMANTHA DUNCAN                                                          APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: JONES, LAMBERT, AND MAZE, JUDGES.

JONES, JUDGE: Appellants, Wickman Construction, Inc., and Craig T.

Wickman, Individually (collectively referred to as “Wickman”) appeal the

judgment of the Warren Circuit Court granting summary judgment to Samantha

Duncan. Duncan initially brought suit to enforce a settlement agreement

(hereinafter referred to as the “Agreement”) between the two parties as it relates to

a dispute over a real estate purchase made by Duncan from Wickman. Wickman
filed a counterclaim, alleging that Duncan fraudulently induced Wickman to enter

into the Agreement by misrepresenting the condition of the property. Duncan

moved for summary judgment just four days after Wickman filed its counterclaim,

which the Warren Circuit Court granted. Following review of the record and

applicable law, we AFFIRM for the reasons more fully explained below.

                 I.   BACKGROUND AND PROCEDURAL HISTORY

              On November 20, 2014, Duncan entered into a land sales contract

with Wickman for the purchase of a residential property located in Bowling Green,

Kentucky. As provided by the contract, Duncan paid a down payment of

$15,000.00 and was obligated to make her payments in monthly installments

thereafter. Duncan made all of her payments with the exception of one payment in

2015 due to an interruption in her employment. According to Duncan, Wickman

agreed to waive the default, and Duncan resumed making monthly payments

thereafter.

              In 2017, Duncan made plans to sell the property and pay off the land

sales contract in full. However, Duncan alleges that, upon learning of her plans,

Wickman began threatening her with foreclosure as a result of her missed payment

in 2015. The parties attempted to resolve the issue without litigation and

scheduled a settlement conference for July 26, 2017. There, they reached a




                                         -2-
resolution, which they memorialized with a written Agreement. The Agreement

stated as follows:

             Wickman Construction, Inc. and Samantha Duncan
             entered into a Land Sales Contract . . . on November 20,
             2014. A dispute with regard to the parties[’]
             performance thereunder having arisen and Craig
             Wickman with his Attorney, Matt Baker, and Samantha
             Duncan with her Attorney, T. Brian Lowder, having met
             and conducted a settlement conference on July 26, 2017,
             and the parties having reached an agreement, hereby
             agree as follows:

             Duncan and her family members shall vacate the
             property on or before September 1, 2017. Wickman shall
             pay Duncan $10,000.00 on or before August 31, 2017.
             Thereafter, Wickman shall pay Duncan $13,400.00
             within 120 days or upon the sale of the property,
             whichever occurs first. Duncan agrees to maintain the
             property in its current condition[,] ordinary wear and tear
             excepted. The parties agree that realtor, Matt Tabor,
             shall conduct a walk thru of the property within seven (7)
             days of the date of this agreement and shall note any
             issues in writing with respect to the property’s condition.
             Duncan shall have the opportunity to supplement Mr.
             Tabor’s list of issues, if necessary, and shall
             acknowledge her acceptance of his list with her signature.
             Duncan shall cooperate in the scheduling and showing of
             the property.

             In consideration of the aforementioned terms, the parties
             do hereby mutually release, acquit and forever discharge
             one another, as well as one another’s heirs, executors,
             administrators, agents or assigns, and all other persons,
             firms or corporations liable or who might be claimed to
             be liable, of and from any and all actions, causes of
             action, claims, demands, costs, loss of services, expenses
             and compensation, on account of, or in any way growing
             out of the Land Sales Contract with regard to the


                                         -3-
             sale . . . .

Record (R.) at 22-23.

             Accordingly, the Agreement specifically contemplated that Wickman

would receive the property in its current condition, ordinary wear and tear

excepted. According to Duncan, “Wickman never requested any disclosures be

completed, did not request to inspect the property before the [A]greement was

signed, and did not make the [A]greement in anyway contingent on an inspection.

Again, the only agreement was that [Duncan] maintain the home in its current

condition, ordinary wear and tear excepted, from the date the [A]greement was

signed to the date she vacated on September 1, 2016.” R. at 17.

             Matthew Tabor, Wickman’s realtor, completed the walkthrough and

noted the issues with the property’s condition during the appropriate window.

Although Wickman represents that Duncan claimed at the settlement conference

that the condition of property was “like new” and “perfect,” Tabor noted, among

other things, a number of carpeting defects and that the “house needs a deep

cleaning.” R. at 24, 27. Nevertheless, Wickman did not seek to void the

Agreement.

             Duncan timely vacated the property in accordance with the

Agreement; however, Wickman failed to pay the first $10,000.00 by August 31,




                                        -4-
2017, instead delaying payment until September 4, 2017. Wickman then refused to

pay the additional $13,400.00 upon the expiration of the 120 days.

             On January 9, 2018, Duncan filed suit in Warren Circuit Court,

seeking to enforce the Agreement. On January 16, 2018, Wickman answered

Duncan’s complaint and filed a counterclaim alleging that Duncan fraudulently

induced Wickman to “enter into [the Agreement] by misrepresenting the condition

of the premises and purposefully failing to disclose by act and/or omission the true

condition of the property.” R. at 10. On February 2, 2018, Duncan answered the

counterclaim, denying Wickman’s allegations of fraudulent inducement, and, on

February 6, 2018, just four days later, moved for summary judgment in her favor.

             Wickman filed his response to Duncan’s motion for summary

judgment on February 12, 2018, supporting his response with two affidavits.

Tabor, Wickman’s realtor and first affiant, stated:

             Many of the things that I was able to observe during the
             re-inspection could not have been observed during my
             initial walk through on July 29, 2017. Specifically, I
             have observed from the re-inspection that the carpeting
             throughout the premises is in far worse condition, to the
             point that one or more dogs have obviously defecated
             and/or urinated throughout the house, and this has soaked
             through carpet, the padding, and absorbed into the
             wooden floor beneath. There was no way that anyone
             could have observed this on a cursory walk through.

             It is my understanding that when Ms. Duncan moved into
             the residence, it was brand new, and she was the first
             occupant. She obviously knew, or should have known,


                                         -5-
            of the damage that her dogs were doing to the carpet, the
            padding, and the floor underneath, but she did not
            disclose this to me at any time.

            The interior paint, as well as the condition of the
            hardwood floors, was also in far worse condition that
            could have been observed during the walk through, as
            much of the furniture and other personal property
            concealed the actual condition of the paint and flooring
            throughout the house.

R. at 34.

            Wickman also provided an affidavit, stating:

            After [Duncan] vacated the premises, it was clear that
            [her] representations [of the property’s conditions] were
            absolutely false. We learned that Samantha Duncan kept
            at least one dog, and possibly more, in the house, and the
            dogs were not “house trained.” It was clear that they had
            urinated and defecated all throughout the house, and that
            the mess that these dogs had made had soaked into, and
            through the carpet and hardwood floors. The same is true
            for the garage floor. The carpet was ruined, and so was
            the floor underneath. The hardwood floors were stained
            and warped, and they needed to be refinished because of
            the mess the dogs had made.

            ...

            Finally, we also learned that approximately two inches of
            water had collected underneath the house, because the
            downspouts from the gutters had been re-routed, re-
            configured, and re-positioned to make the water from
            them flow directly under the house.

R. at 37.




                                       -6-
               On April 11, 2018, the Warren Circuit Court granted Duncan

summary judgment. The circuit court held that Wickman’s affidavits were

extrinsic evidence to the contract, irrelevant to the unambiguous Agreement,

explaining:

               Based on the terms of the settlement agreement,
               Wickman acknowledged that he was purchasing the
               property “in its current condition ordinary wear and tear
               excepted,” which would indicate that he accepted the
               condition of the property as it was at that moment in
               time. The record reflects that Duncan and her family had
               resided at the property for three years. If Wickman
               wanted to be sure of the property’s condition, the onus
               was on him to inspect it prior to signing the contract to
               ensure that he was willing to go through with the terms of
               the settlement agreement.

               Even in the light most favorable to the nonmoving party,
               Wickman has failed to demonstrate any genuine issue of
               material fact. Steelvest, 807 S.W.2d at 480 (internal
               citations omitted). Neither party disputes the fact that
               they both intended to be bound by the terms of the
               settlement agreement. Duncan upheld her end of the
               bargain by vacating the property at the designated time
               and by allowing the agreed upon realtor to inspect the
               house. Any issues Wickman might have had with the
               property should have been addressed after the realtor’s
               walkthrough inspection or even before he agreed to
               purchase back the property, not after the parties had
               already negotiated and executed the settlement
               agreement.

R. at 41-42.

               Wickman moved for reconsideration and/or to vacate, alter, or amend

the circuit court’s order on April 23, 2018, arguing that Duncan concealed material


                                          -7-
defects in the property and thereby fraudulently induced Wickman into signing the

settlement agreement. On April 27, 2018, Duncan responded and, curiously, filed

a second motion for summary judgment addressing Wickman’s claims of

fraudulent misrepresentation, despite the circuit court not having vacated its

judgment. On May 11, 2018, Wickman moved to file an amended counterclaim,

alleging fraudulent concealment of three liens on the property.1

              On June 6, 2018, the circuit court ordered Duncan to execute a

quitclaim deed to Wickman so that Wickman could sell the property vacated by

Duncan. It further ordered Wickman to deposit $15,000.00 into the offices of the

Warren Circuit Clerk pending further orders of the circuit court to cover the

remaining $13,400.00 owed under the terms of the settlement agreement and

$1,600.00 in interest that could accrue while the case pends before the court.

Following this order, on June 13, 2018, Wickman filed an additional affidavit

claiming that Duncan expressly informed him that there were no liens or other

encumbrances on the property.

              On October 17, 2018, the circuit court denied Wickman’s motion for

reconsideration and granted Duncan’s supplemental motion for summary

judgment, observing that, under Kentucky law, a person may only be held liable


1
 The McClellan Homeowners Association, Inc. filed a lien on the property on September 10,
2015, for failure to pay homeowners association fees. The remaining two liens on the property
are tax liens filed on August 24, 2016, and August 23, 2017.


                                              -8-
for fraud when making misrepresentations if they are “not only untrue, but also

made under such circumstances as would be reasonably calculated to deceive one

while exercising ordinary care for his own protection.” See Kreate v. Miller, 226

Ky. 444, 11 S.W.2d 99, 102 (1928). The circuit court ruled that Wickman’s

alleged reliance on Duncan’s words was not reasonable because Wickman failed to

request to inspect the property prior to contracting or to undertake any search into

the public record regarding any liens or encumbrances. R. at 113. The circuit

court further found that the provisions of the agreement expressly released Duncan

from any and all liability stemming from the liens on the property.

             On October 22, 2018, Wickman filed a notice of appeal, which our

Court dismissed on February 12, 2020, as interlocutory because there had been no

adjudication of the damages and interest allegedly owed to Duncan. Duncan

moved to dismiss her final claim of conversion on February 20, 2020, to which

Wickman had no objection, and on March 5, 2020, the Warren Circuit Court

entered a final order and judgment addressing damages and dismissing the

conversion claim. This appeal followed.

                          II.   STANDARD OF REVIEW

             “[S]ummary judgment is to be cautiously applied and should not be

used as a substitute for trial” unless “there is no legitimate claim under the law and

it would be impossible to assert one given the facts.” Steelvest, Inc. v. Scansteel



                                         -9-
Serv. Ctr., Inc., 807 S.W.2d 476, 483 (Ky. 1991); Shelton v. Kentucky Easter Seals

Soc., Inc., 413 S.W.3d 901, 916 (Ky. 2013). A motion for summary judgment

should be granted “[o]nly when it appears impossible for the nonmoving party to

produce evidence at trial warranting a judgment in his favor” even when the

evidence is viewed in the light most favorable to him. Steelvest, 807 S.W.2d at

482; Shelton, 413 S.W.3d at 905. To survive a properly supported summary

judgment motion, the opposing party must have presented “at least some

affirmative evidence showing that there is genuine issue of material fact for trial.”

Steelvest, 807 S.W.2d at 482; see also Neal v. Welker, 426 S.W.2d 476, 479 (Ky.

1968) (“When the moving party has presented evidence showing that . . . there is

no genuine issue of material fact, it becomes incumbent upon the adverse party to

court that evidentiary showing by some form of evidentiary material reflecting that

there is a genuine issue pertaining to a material fact.”).

                “The standard of review on appeal from summary judgment is

whether the trial court correctly found that there were no genuine issues as to any

material fact and that the moving party was entitled to judgment as a matter of

law.” Scifres v. Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996) (citing CR2 56.03).

Because there are no factual findings at issue, the appellate court reviews that trial

court’s decision de novo. Shelton, 413 S.W.3d at 905.


2
    Kentucky Rules of Civil Procedure.


                                          -10-
                                     III.    ANALYSIS

               On appeal, Wickman argues that he was deprived of the opportunity

to conduct meaningful discovery regarding his claim that he was fraudulently

induced into the Agreement. In doing so, Wickman appears to conflate fraudulent

omission3 and misrepresentation. “Fraud by omission is not the same, at law, as

fraud by misrepresentation, and has substantially different elements.” Rivermont

Inn, Inc. v. Bass Hotels Resorts, Inc., 113 S.W.3d 636, 641 (Ky. App. 2003).

Wickman relies upon Bryant, 287 S.W.2d at 920, and Highland Motor Transfer

Co. v. Heyburn Building Co., 237 Ky. 337, 35 S.W.2d 521, 523 (1931), for the

propositions that: (1) where a purchaser of real estate was induced into a written

contract in reliance upon false representations of latent defects in the property

known to the seller, and the seller remains silent with the knowledge that the buyer

is acting on the assumption that no defect exists, the buyer has a cause of action

against the seller for fraudulent concealment; and (2) “false and fraudulent

representations made by one of the parties to induce the other to enter into the


3
  While Wickman refers to fraudulent concealment, Kentucky law uses “concealment” and
“omission” interchangeably. Bryant v. Troutman, 287 S.W.2d 918, 920 (Ky. 1956) (“In the sale
of real estate the intentional suppression of facts known to the seller and unknown to the
purchaser is ground for an action for deceit if the purchaser was damaged by reason of the
fraudulent concealment. Where there is a latent defect known to the seller and he remains silent
with the knowledge that the buyer is acting on the assumption that no defect exists, the buyer has
a cause of action against the seller for an intentional omission to disclose such latent defect.”);
see House v. Bristol-Myers Squibb Co., No. 3:15-CV-00894-JHM, 2017 WL 55876, at *8 (W.D.
Ky. Jan. 4, 2017) (quoting Giddings & Lewis, Inc. v. Indus. Risk Insurers, 348 S.W.3d 729, 747
(Ky. 2011)).


                                               -11-
contract, are not merged in the contract [and parol] evidence is admissible to show

that the making of the contract was procured by fraudulent representations.”

Bryant, 287 S.W.2d at 920.

              Wickman’s argument fails at the outset in its characterization of the

contract between Wickman and Duncan. Although Wickman repeatedly

characterizes the contract between Wickman and Duncan as a sale of real estate, it

is not. The initial contract between Wickman and Duncan was in fact a land sales

contract, a type of contract in which full title to a parcel of land is not conveyed

until the buyer has paid the entire contract price.4 Accordingly, at the time Duncan


4
 In Kentucky’s landmark case governing land sales contracts, Sebastian v. Floyd, 585 S.W.2d
381 (Ky. 1979), the Kentucky Supreme Court explained:

              When a typical installment land contract is used as the means of
              financing the purchase of property, legal title to the property
              remains in the seller until the buyer has paid the entire contract
              price or some agreed-upon portion thereof, at which time the seller
              tenders a deed to the buyer. However, equitable title passes to the
              buyer when the contract is entered. The seller holds nothing but
              the bare legal title, as security for the payment of the purchase
              price. Henkenberns v. Hauck, 314 Ky. 631, 236 S.W.2d 703
              (1951).

              There is no practical distinction between the land sale contract and
              a purchase money mortgage, in which the seller conveys legal title
              to the buyer but retains a lien on the property to secure payment.
              The significant feature of each device is the seller’s financing the
              buyer’s purchase of the property, using the property as collateral
              for the loan.

              Where the purchaser of property has given a mortgage and
              subsequently defaults on his payments, his entire interest in the
              property is not forfeited. The mortgagor has the right to redeem
              the property by paying the full debt plus interest and expenses


                                             -12-
decided to sell the property, she did not own the property outright; Wickman still

retained legal title. Therefore, it must be understood that the settlement agreement

was not a sale of the property itself but a settlement of the parties’ rights to it.

                 “[S]ettlement agreements are a type of contract and therefore are

governed by contract law[.]” Frear v. P.T.A. Indus., Inc., 103 S.W.3d 99, 105 (Ky.

2003) (quoting 15 AM. JUR. 2D, Compromise and Settlement § 9 (2000)). “‘[I]n

the absence of ambiguity[,] a written instrument will be enforced strictly according

to its terms,’ and a court will interpret the contract’s terms by assigning language

its ordinary meaning and without resort to extrinsic evidence.” Id. at 106 (quoting

O’Bryan v. Massey-Ferguson, Inc., 413 S.W.2d 891, 893 (Ky. 1966)); see also

Mounts v. Roberts, 388 S.W.2d 117, 119 (Ky. 1965). The parties do not dispute

that the Agreement is unambiguous, and therefore extrinsic evidence is

inadmissible unless offered as evidence of fraud, accident, or mistake in

contracting. Humana, Inc. v. Blose, 247 S.W.3d 892, 895 (Ky. 2008) (“[A




                 incurred by the creditor due to default. In order to cut off the
                 mortgagor’s right to redeem, the mortgagee must request a court to
                 sell the property at public auction. See Lewis, Reeves, How the
                 Doctrine of Equitable Conversion Affects Land Sale Contract
                 Forfeitures, 3 Real Estate Law Journal 249, 253 (1974). See also
                 KRS 426.005, 426.525. From the proceeds of the sale, the
                 mortgagee recovers the amount owed him on the mortgage, as well
                 as the expenses of bringing suit; the mortgagor is entitled to the
                 balance, if any.

Id. at 382-83.


                                               -13-
settlement agreement] is subject to impeachment if procured by fraud, bad faith, or

false and fraudulent representations.”); Akins v. City of Covington, 265 Ky. 740, 97

S.W.2d 588, 590 (1936) (“The long-established and well-settled general rule,

controlling the right to introduce extrinsic evidence to modify or vary the terms of

a written contract, is that such evidence is inadmissible for such purpose, in

absence of either fraud, accident, or mistake in its procurement.”).

              Unlike contracts for the sale of real estate, settlement agreements do

not generally impose upon any party an affirmative duty to disclose material

defects. See Waldridge v. Homeservices of Kentucky, Inc., 384 S.W.3d 165, 171

(Ky. App. 2011). “A duty to disclose facts is created only where a confidential or

fiduciary relationship between the parties exists, or when a statute imposes such a

duty, or when a defendant has partially disclosed material facts to the plaintiff but

created the impression of full disclosure.”5 Rivermont Inn, 113 S.W.3d at 641

(citing Dennis v. Thomson, 240 Ky. 727, 43 S.W.2d 18 (1931)). Wickman has not

alleged that Duncan had any duty to disclose, and we will not undertake to find one



5
  Our Supreme Court has provided examples of partial disclosure of material facts giving rise to
a duty to disclose in Bryant, 287 S.W.2d 918, in which the seller failed “to disclose known
defects in house” and Highland Motor, 35 S.W.2d 521, in which a property owner failed to
“disclose to excavation company that old swimming pool filled with earth and debris lay beneath
vacant lot to be excavated.” Giddings, 348 S.W.3d at 748. Although Wickman relies on
Highland Motor in advancing his claim of fraud, he has not alleged that Duncan made partial
disclosure of material facts. For this reason, further analysis of Highland Motor and partial
disclosure is unnecessary.



                                             -14-
for her. Moreover, it is clear from the face of the settlement agreement that

Duncan did not promise that the property was in any specific condition. As noted

by the circuit court, Duncan’s promise to Wickman was to maintain the property in

its condition as of July 26, 2017, the date the parties and their counsel signed the

Agreement. Had Wickman desired to inspect the property before he entered into

the Agreement for the purpose of ascertaining the property’s condition and value,

he could have easily done so. He did not.6 Under these circumstances, we do not

believe that Duncan had an affirmative duty to disclose anything about the

property’s condition to Wickman. As such, to the extent that Wickman proffers a

claim of fraudulent omission or concealment of defects on the property, his claim

fails on its face.7

               With regard to Wickman’s claim of fraudulent misrepresentation, it is

well-established that “mere silence does not constitute fraud where it relates to

facts open to common observation or discoverable by the exercise of ordinary


6
  “Mrs. Beach chose, with advice of counsel, to settle her claim for less than the amount of the
judgment. The fact that in retrospect it may appear that she exercised bad judgment is no ground
for relieving her from the settlement agreement. Nor is there any consideration of public policy
that prevents the enforcement of such an agreement.” Martin v. Beach, 452 S.W.2d 418, 419
(Ky. 1970).
7
  “To prevail on a claim of fraudulent omission, a plaintiff must prove: (a) a duty to disclose
a material fact; (b) a failure to disclose a material fact; and (c) that the failure to disclose
a material fact induced the plaintiff to act and, as a consequence, (d) to suffer actual
damages.” Waldridge, 384 S.W.3d at 171 (citing Rivermont Inn, 113 S.W.3d at 641) (emphasis
added).




                                              -15-
diligence, or where means of information are as accessible to one party as to the

other.” Bryant, 287 S.W.2d at 920-21 (citations omitted); see also Waldridge, 384

S.W.3d at 171. To succeed on a claim for fraudulent inducement by

misrepresentation under Kentucky law, a party must prove by clear and convincing

evidence that:

             (1) the defendant made a material representation to the
             plaintiff; (2) the representation was false; (3) the
             defendant knew the representation to be false or made it
             with reckless disregard for its truth or falsity; (4) the
             defendant intended to induce the plaintiff to act upon the
             misrepresentation; (5) the plaintiff reasonably relied upon
             the misrepresentation; and (6) the misrepresentation
             caused injury to the plaintiff. Flegles, Inc. v. TruServ
             Corp., 289 S.W.3d 544, 549 (Ky. 2009)[;] United Parcel
             Service Co. v. Rickert, 996 S.W.2d 464 (Ky. 1999).

Giddings, 348 S.W.3d at 747.

             However, it is vital that a person exercise ordinary care for his own

protection when entering into a contract. McClure v. Young, 396 S.W.2d 48, 51

(Ky. 1965). “[T]he plaintiff[’s] reliance, of course, must be reasonable, or, as the

Restatement states, ‘justifiable.’” Flegles, 289 S.W.3d at 549 (quoting

RESTATEMENT (SECOND) OF TORTS § 537 (1977)) (citations omitted). Courts will

generally “give no relief to a complaining party who has means of knowledge of

the truth or falsity of representations at hand[.]” McClure, 396 S.W.2d at 50

(citing Mayo Arcade Corp. v. Bonded Floors Corp., 240 Ky. 212, 41 S.W.2d 1104,

1108 (1931)). “[I]f the recipient of a fraudulent misrepresentation has the


                                        -16-
opportunity to verify a representation through ordinary vigilance or inquiry and

does not do so, the false representation, even when made with the intention to

deceive, has no legal effect on the rights of contracting parties.” Yung v. Grant

Thornton, LLP, 563 S.W.3d 22, 46 (Ky. 2018). “In short, the law imposes upon

recipients of business representations a duty to exercise common sense.” Flegles,

289 S.W.3d at 549. Accordingly, to prevail on his counterclaim, Wickman must

proffer evidence that he reasonably relied upon Duncan’s alleged

misrepresentations regarding the condition of the property.

             Even accepting as true Wickman’s allegations of Duncan’s oral

representations, which were not included in the final written agreement, as to the

“perfect” condition of the property, we cannot say that Wickman conducted

himself with ordinary care for his own protection in relying on such statements.

McClure, 396 S.W.2d at 51. The onus was on Wickman to inspect or to at least

request to inspect the property prior to signing the agreement. Likewise, the three

liens against the property in question were properly recorded and would have been

readily discoverable in the public record had Wickman or his counsel undertaken a

title search. Moreover, since Wickman still held legal title to the property, he

should have already been aware of the existence of the liens as a matter of due

diligence.




                                        -17-
             The settlement agreement clearly contemplated Wickman accepting

the property in its “current condition” as to be maintained by Duncan during the

final month of her possession of the property. Wickman does not assert that he

took a single precautionary measure to ensure that the property was in satisfactory

condition; instead, Wickman and his legal counsel chose to blindly contract for the

property “in its current condition.” We can give no relief to a complaining party

who has the means to investigate the veracity of a contracting party’s assertions

and yet willfully chooses not to exercise them. Id. at 50.

             Having closely reviewed the record, we do not believe that additional

time for discovery would have added anything to the dispute. Even taking the

affidavits produced by Wickman as true, we cannot conclude that the Agreement

should be set aside. The Agreement was clear that Wickman was settling his claim

regarding his alleged right to foreclosure based on the land sales contract. Under

these circumstances, Duncan did not have duty to disclose anything to Wickman.

The parties were settling their respective rights in relation to their previous land

sales contract.

             “Whether a summary judgment was prematurely granted must be

determined within the context of the individual case.” Suter v. Mazyck, 226

S.W.3d 837, 842 (Ky. App. 2007). The party opposing summary judgment party

must proffer “specific examples of what discovery could have been undertaken that



                                         -18-
would have affected the outcome had it been conducted” to demonstrate that

summary judgment is inappropriate. Benton v. Boyd & Boyd, PLLC, 387 S.W.3d

341, 344 (Ky. App. 2012). If the discovery sought to be taken would not change

the outcome, the party has not been denied the opportunity for meaningful

discovery. Ray v. Stone, 952 S.W.2d 220, 223 (Ky. App. 1997).

             In this case, Wickman was afforded only a handful of days during

which to engage in discovery and fact development, and yet he has not offered any

examples of discovery yet to be conducted that could have affected the claims

before us. Rather, he argues generally that “the pleadings and affidavits in

opposition to the motion for summary judgment clearly created genuine issues of

material fact, such that summary judgment was improvidently granted.”

Appellant’s Brief at 14. Wickman’s pleadings and affidavits are offered to support

his claim of fraudulent omission in a sale of real estate. See Bryant, 287 S.W.2d at

920. However, because the contract at issue is in fact a settlement agreement,

Wickman must also assert that Duncan had a duty to disclose; Wickman did not

provide evidence of this essential element and therefore failed to establish a prima

facie claim. See Waldridge, 384 S.W.3d at 171. Finally, Wickman’s claim of

fraudulent misrepresentation fails as a matter of law because Wickman did not take

any steps at all to exercise any ordinary care on his own behalf prior to entering

into the settlement agreement.



                                        -19-
                               IV. CONCLUSION

            In light of the foregoing, we AFFIRM the Warren Circuit Court’s

judgment.

            ALL CONCUR.

BRIEFS FOR APPELLANT:                   BRIEF FOR APPELLEE:

Matthew J. Baker                        T. Brian Lowder
Bowling Green, Kentucky                 Bowling Green, Kentucky




                                     -20-